 1    JOHN C. DITTMAN, WSBA #32094
      Assistant Attorney General
 2    Corrections Division
 3    1116 West Riverside Avenue, Suite 100
      Spokane, WA 99201-1106
 4    (509) 456-3123

 5
 6
 7
 8
                       UNITED STATES DISTRICT COURT
 9
                      EASTERN DISTRICT OF WASHINGTON
10
     DONALD WHITE, JR.,                       NO. 4:16-cv-05122-SMJ
11
                             Plaintiff,       NOTICE OF AGREEMENT TO
12                                            SETTLE
              v.
13

14   BRIAN EWERT,

15                         Defendant.
16          The Defendant, BRIAN EWERT, by and through his attorneys of record,

17    ROBERT W. FERGUSON, Attorney General, and JOHN C. DITTMAN,

18    Assistant Attorney General submits the following notice of agreement to settle

19    this matter.

20                    I.    REPORT OF PARTIES’ MEETINGS

21          Plaintiff and counsel for Defendant met telephonically with Magistrate

22    Judge John T. Rodgers on December 5, 2018, to discuss scheduling the mediation


     NOTICE OF AGREEMENT TO SETTLE                           ATTORNEY GENERAL OF WASHINGTON
                                                 1                    Corrections Division
     NO. 4:16-cv-05122-SMJ                                     1116 West Riverside Avenue, Suite 100
                                                                    Spokane, WA 99201-1106
                                                                         (509) 456-3123
 1   as ordered by this court. Donald White, Jr., Plaintiff, pro se, and John C. Dittman,
 2   Assistant Attorney General were on the call with Magistrate Judge Rodgers.

 3         During the call, the parties discussed settlement. The parties agreed to

 4   settle the case with formal paperwork to follow.

 5         Trial on January 7, 2019 appears unnecessary.

 6         RESPECTFULLY SUBMITTED this 5th day of December, 2018.

 7
                                             ROBERT W. FERGUSON
 8                                           Attorney General
 9
10
                                             s/ John C. Dittman
11                                           JOHN C. DITTMAN, WSBA #32094
                                             Assistant Attorney General
12                                           Corrections Division
13                                           1116 West Riverside Avenue, Suite 100
                                             Spokane, WA 99201-1106
14                                           (509) 456-3123
                                             JohnD2@atg.wa.gov
15
16

17
18
19

20
21
22


     NOTICE OF AGREEMENT TO SETTLE                              ATTORNEY GENERAL OF WASHINGTON
                                                   2                     Corrections Division
     NO. 4:16-cv-05122-SMJ                                        1116 West Riverside Avenue, Suite 100
                                                                       Spokane, WA 99201-1106
                                                                            (509) 456-3123
 1                           CERTIFICATE OF SERVICE
 2         I hereby certify that I caused the foregoing Notice of Agreement to Settle

 3   to be electronically filed with the Clerk of the Court using the CM/ECF system

 4   which will send notification of such filing to the following:

 5         DONALD WHITE, JR. DOC #308364
           STAFFORD CREEK CORRECTIONS CENTER
 6         191 CONSTANTINE WAY
 7         ABERDEEN WA 98520
           docscccinmatefederal@doc1.wa.gov
 8         I declare under penalty of perjury under the laws of the United States of
 9   America that the foregoing is true and correct.
10         DATED this 5th day of December, 2018, at Spokane, Washington.

11
                                            s/ Patty Willoughby
12                                          PATTY WILLOUGHBY
                                            Legal Assistant III
13                                          Corrections Division
                                            1116 West Riverside Avenue, Suite 100
14
                                            Spokane, WA 99201-1106
15                                          (509) 456-3123
                                            PattyW@atg.wa.gov
16

17
18
19

20
21
22


     NOTICE OF AGREEMENT TO SETTLE                             ATTORNEY GENERAL OF WASHINGTON
                                                  3                     Corrections Division
     NO. 4:16-cv-05122-SMJ                                       1116 West Riverside Avenue, Suite 100
                                                                      Spokane, WA 99201-1106
                                                                           (509) 456-3123
